It seems to me that the opinion and decision of this court on the first suit brought by appellee J. Frank Isaac in which he obtained an injunction against the members of the Board of Bond Trustees of Ocean Shore Improvement District, which order was reversed by this court just a few weeks ago, is res judicata upon the matters presented in this suit. In the opinion of this court in that case it was said:
"It affirmatively appears on the record that a gross saving in the sum of $411,550.00 will accrue to the District if the September, 1938, contract is carried out. It is not necessary to a decision of this case for us to pass upon the legal sufficiency of the January, 1938, contract or to decide that the same was cancelled or set aside by the new contract of September, 1938, which can be decided when brought to this Court, but the sole question presented on this record, in absence of allegations of fraud, bad faith or improper conduct on the part of the members of the Board of Bond Trustees of the District, is whether or not they had the *Page 106 
power under the law to pass the necessary resolution and enter into the contract dated September 1, 1938.
"We think the Board of Bond Trustees had the power and authority to enter into the contract for the purpose of perfecting an extension of time of payments of the bonds now before us whereby a saving of $411,550.00 can be obtained for the District by entering into the agreement for a refund thereof. See Chapter 10013, Laws of Florida, Special Acts of 1923, as amended by Chapter 10562, and 10952, Special Acts of 1925, Laws of Florida, and Chapter 15772, Laws of Florida, Acts of 1931."
The contract of September 1, 1938, included the following:
"On or before November 10, 1938, at such date as is to be directed by us, the District will, in accordance with the law, offer for sale such amount of Highway Refunding Bonds of 1937 as have not been then exchanged for the old outstanding bonds. At such advertised sale we agree to submit a bid of not less than par and interest for all such Highway Refunding Bonds of 1937 as are advertised for sale, the bonds to be delivered to us, if we are the successful bidders, accompanied by approving opinion of Messrs. Caldwell  Raymond, at such bank as we may designate where we shall make payment for same so that funds shall be made available to the District on or before December 1, 1938, at Guaranty Trust Company of New York City for the payment of the now outstanding bonds called for redemption on that date. It is understood that we are to have the right to exchange, prior to November 1, 1938, any portion of the outstanding bonds of the District for an equal par amount of said Highway Refunding Bonds of 1937. The purpose of this contract being to retire by sale of Highway Refunding Bonds of 1937, or exchange thereof, the present outstanding approximately $1,414,000. of Highway Refunding Bonds *Page 107 
of said District, dated December 1, 1932, such retirement to be effected on or before December 1, 1938."
When Isaac's first suit was filed, he as a member of the Board must have known that the Board of Bond Trustees of said District proposed to sell a sufficient quantity of the proposed new refunding bonds to provide them with funds to redeem all outstanding bonds which had not been refunded by exchange on November 1, 1938, and that the September contract made no provision for the use of accumulated gasoline funds in the hands of the Board of Administration for the purchase of bonds on December 1st. Indeed, it is doubtful that such a plan would have been feasible, for it would have required the Board to wait until December 1st before it could know the amount of funds available on December 1, 1938, for that purpose, at and after which time it would be impossible to give the necessary notice of sale and sell the bonds in time to have the money available on December 1, 1938, for the redemption of the $1,052,000.00 of the bonds which then had been redeemed or refunded by exchange.
The general rule is that a formal adjudication is final and conclusive, not only as to matters actually determined, but as to every other matter which the parties might properly have litigated with regard to the subject matter of the litigation and coming within the legitimate purview of the original action, both with respect to matters of claim and defense. See Peacock v. Feaster, 52 Fla. 565, 42 So. 889; Hay v. Salisbury, 92 Fla. 446,109 So. 617; Sparks v. Ewing, 120 Fla. 520, 163 So. 112; 34 C.J. 818; 13 Stand. Proc. 140-142.
It would also appear that appellee was guilty of laches with regard to this matter. Smith v. Daffin, 115 Fla. 418,155 So. 658.
The refunding bonds here involved were validated and the *Page 108 
decree of the lower court affirmed by this court in August, 1938.
The contract of September 1st, 1938, which this court held the Board of Bond Trustees had the power to make, provided for a sale of said bonds, after due advertisement, on or before November 10, 1938, and the fiscal agents with whom the contract was made bonded themselves by said contract to submit at such sale a bid of not less than par and interest for all such highway refunding bonds of 1937 as are advertised for sale. The bonds to be delivered to such fiscal agents, if they were the successful bidders, at such bank as they might designate, at which bank they would make payment for same, so that funds would be made available to the District on or before December 1, 1938, for the payment of the outstanding bonds called redemption on that day.
The bill of complaint does not to my mind show that the District, prior to December 1, 1938, can use this $35,000.00 now in the hands of the State Board of Administration, for the purchase of outstanding bonds of the 1932 issue.
This bill of complaint was filed before the Circuit Judge on November 3, 1938, on which date the fiscal agents, pursuant to the contract of September 1, had filed with the Board a sealed bid for the purchase of the said $1,052,000.00 of the bonds which had not been redeemed or exchanged.
The new refunding bonds of 1937 are, under our decisions, renewals or extensions of outstanding bonds of 1932, and the gasoline tax funds which have accumulated to the credit of the District in the hands of the State Board of Administration may therefore be applied to the bonds of 1932 now outstanding or to the refunding bonds of 1937. In either event the funds go to the reduction of the same indebtedness, and are used for the purpose specified by the statute in the payment of outstanding principal or interest on the bonded debt of the District. *Page 109 
We have already held, on the previous appeal, that the Board had the power to make the September contract, and that contract made no provision for the use of the accumulated gasoline funds in the hands of the Board of Administration for the purchase of the bonds on December 1st.
I see no reason therefore why the appellee, who was complainant in the court below, had any legal or equitable right, either as a member of said Board or as a taxpayer, to enjoin the Board from carrying out the said contract of September 1st, which this court found would result in a gross saving of $411,550.00 to said District. I therefore think that the order appealed from should be reversed with directions to dissolve the injunction.